Dear Mr. Fretwell:
This letter is in response to your question which asks:
         Is the term `classified' as used by the State Department of Elementary and Secondary Education in classifying schools synonymous with the term `approved' as used in Section  167.131, RSMo?
Paragraph 1 of § 167.131, RSMo 1978, states as follows:
              The board of education of each district in this state that does not maintain an approved high school offering work through the twelfth grade shall pay the tuition of each pupil resident therein who has completed the work of the highest grade offered in the schools of the district and who attends an approved high school in another district of the same or an adjoining county, or an approved high school maintained in connection with one of the state institutions of higher learning, where work of one or more higher grades is offered.
The handbook for Classification and Accreditation of Public School Districts in Missouri, 1980, promulgated by the Missouri Department of Elementary and Secondary Education defines unclassified school district, p. 6, as follows:
              A school district that does not meet the minimum classification standards and is not accredited by the State Department of Elementary and Secondary Education. NOTE: High school credit from an unclassified public school district is not approved for unrestricted transfer to accredited public school districts.
The primary rule of statutory construction requires us to ascertain the intent of the legislature from the language used and to consider words in their plain and ordinary meaning.State v. Kraus, 530 S.W.2d 684 (Mo. banc 1975), and State exrel. Dravo Corp. v. Spradling, 518 S.W.2d 512 (Mo. 1974). The word "approved" is ordinarily understood to mean consented to, sanctioned or confirmed. Webster's New World Dictionary, 2nd College Edition, 1976.
It is apparent that the legislature intended the word "approved" to have significance otherwise, the term is not necessary. Significance and effect should be attributed to every word in construing a statute. State v. Atterbury, 270 S.W.2d 399
(Mo. banc 1954).
Under the present statutory scheme, the State Board of Education has the power and duty to classify the public schools of the State of Missouri. The commissioner of education is the chief administrative officer of the State Board of Education. Section 161.112. Therefore, a school which is classified by the State Board of Education is one that is approved within the meaning of § 167.131.
Sincerely,
                                  JOHN ASHCROFT Attorney General